884 F.2d 581
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles L. WATKINS, Petitioner-Appellant,v.Terry L. MORRIS, Respondent-Appellee.
No. 88-3595.
United States Court of Appeals, Sixth Circuit.
Aug. 24, 1989.

1
Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and JULIA S. GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed a habeas corpus action under 28 U.S.C. Sec. 2254 challenging the constitutionality of a 1985 Ohio conviction for aggravated murder.  The magistrate to whom the case was assigned recommended that the petition be dismissed.  The district court adopted the recommendation, over petitioner's objections, and this appeal followed.  The parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we find that the district court correctly decided the case at bar.  Petitioner claimed he was deprived of the right to conduct a portion of his own defense and let appointed counsel conduct the rest.  No federal or state right to this sort of "hybrid" representation exists.    United States v. Mosely, 810 F.2d 93, 97-98 (6th Cir.), cert. denied, 108 S. Ct. 129 (1987);  State v. Carter, 53 Ohio App. 2d 125 (4th Dist.1977).  Petitioner's second claim, that evidence of a prior felony conviction was improperly used to impeach his testimony, is refuted by the plain language of Ohio R.Evid. 609.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation